Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 17 is objected to because of the following informalities: In claim 17, line 3, “to forming at…” is ungrammatical. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, lines 3-4, “the plurality protrusions” lacks antecedent basis or is ungrammatical. 
In claim 16, line 1, “comprises one of…” indicates a recitation of a collective group of alternatives, so the three equivalent alternatives should be listed equivalently, and “or” in line 2 should be --and--.  
In claim 17, line 5, “the holding area” lacks antecedent basis or is inconsistent with line 3. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 1-5, 10-11, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blondeel et al. (8,833,583). Claims 1-7, 10-11, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (8,162,141). Claims 1-5, 10, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbalho et al. (2008/0314771). Claims 1-5, 10, 11and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thorne (RE34,133). Claims 1-6, 10, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2002-29567. Each discloses a mail assembly comprising a relatively flat mailable tray (10; 10; 10; 1; 1; respectively) sized and shaped to be inserted in a similarly flat envelope, and a plurality of protrusions (17; 124; 18; 6b; 21) extending distally out of the mail tray and forming at least one holding area (encompassing several 17s; inside each 124; between 18s; between 6b’s; between 21s) on the mailable tray for retaining at least one item, wherein each of the protrusions is disconnected from the other protrusions. 
As to claims 2-4, each discloses the protrusions arranged in a predetermined pattern to form at least one holding area to hold an individual item or multiple items. 
As to claim 5, each of the protrusions extends an equal distance from the tray. 
As to claim 6, Baker et al. and JP2002-29567 each disclose protrusions of different sizes. 
As to claim 7, Baker et al. disclose the at least one holding area comprises an interior of one of the protrusions. 

As to claim 11, since any envelope is not part of the claimed invention, such refers at most to intented use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As to claim 13, Baker et al., Barbalho et al. and JP2002-29567 each disclose tapering protrusions as claimed. 
As to claim 14, Blondeel, Barbalho et al. and Thorne each disclose flat distal ends of the protrusions. 
As to claim 15, Thorne discloses at least one hole (7) penetrating the tray.
As to claim 16, Blondeel et al. (see column 6, lines 33-44 and column 13, lines 4-20), Baker et al. (see column 4, lines 33-40) and Thorne (polystyrene) disclose at least one of the listed options. 

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (8,162,141). Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makofsky et al. (2008/0290145). Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stringham (5,052,560). Each discloses a method of packing an envelope with an item to be mailed, comprising selecting a mail assembly comprising a mail tray (102; 34 or 55; 4; respectively) and a plurality of protrusions (124; 43 or 57; separating 20) extending distally out of the mail tray to form at least one holding area .  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over any one of Blondeel, Baker et al., Barbalho et al, Thorne and JP2002-29567 as employed above. As to claims 8 and 9, while the protrusions are disclosed to be of the same vertical extent, to vary the extent to any slight degree would fail to distinguish any new or unexpected result by the mere change in vertical dimension. A slight change in form or shape or dimension is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
As to claim 12, the particular shape of an individual protrusion, would again fail to distinguish any new or unexpected result by the mere change in particular shape. A slight change in form or shape or dimension is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.

10.	Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG